723 N.W.2d 830 (2006)
Sandra J. ZEMAITIS, Personal Representative of the Estate of James Carl Zemaitis, Plaintiff-Appellee,
v.
SPECTRUM HEALTH, and Robert Lang, M.D., Defendants-Appellants.
Docket No. 131189. COA No. 265698.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.